Citation Nr: 1219273	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  9-25 269 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Tinnitus was not manifest during service.  Tinnitus is unrelated to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.3102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).
VA's notice requirements apply to all five elements of a service-connection claim-veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a May 2008 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private treatment records, and a VA examination report/.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination and opinion with respect to the issue on appeal was obtained in December 2011.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is adequate, as it is based on detailed and thorough physical examination and the examiner provided a well-supported rationale for the stated conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Applicable Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Current disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313  (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40  (1994); Gilbert, supra, 1 Vet. App. at 57. 


III. Legal Analysis

The Veteran asserts that service connection is warranted for tinnitus.  With respect to a current disability, April 2008 and September 2008 private treatment records show that the Veteran has tinnitus.  Additionally, a December 2011VA examination report shows that that he has reported experiencing tinnitus.  The Board acknowledges that the Veteran is competent to report that he experiences tinnitus.    d, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge, e.g., experiencing tinnitus).  The Board finds that the Veteran has a current tinnitus disability.
 
With respect to an in-service injury, the Veteran's service treatment records fail to show that complained of, or was treated for tinnitus.  Nevertheless, he contends that such disability is due to the noise that he was exposed to while serving as a fireman on the flight line while stationed at Air Force bases in Michigan and Alaska.  The Veteran's DD Form 214 shows that his military occupational specialty was that of a fire protection specialist.  The Board also notes that the Veteran is competent to report exposure to loud noise in service.  See, Id.  The Board further finds that the Veteran is credible in this regard as such incidents are consistent with the circumstances of his service.  Thus, in light of all the evidence of record and the Veteran's competent and credible statements regarding exposure to loud noises in service, acoustic trauma due to loud noise exposure in service is conceded as such is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

It is not entirely clear whether the appellant is asserting an in-service onset and continuity.  During the recent VA examination, it was reported that the date of onset was unknown.  Similarly, in the claim, 21-526, the appellant left blank the portion of the form provided for establishing an onset. However, during a September 2008 private consultation, he reported a 30 year history of tinnitus.  This would place the onset in 1978, a post-service onset.  However, he could have meant that the 30 years was an approximation.   

If he asserts an in-service onset, the Board finds that the Veteran's assertions that his tinnitus is related to service are not credible and that the more probative evidence is against the claim.  In this regard, the service records are silent, the ears are normal at separation and he denied a history of ear trouble at separation.  Post-service evidence of record does not show complaints of, or treatment for, tinnitus until 2008, more than 30 years after his 1977 discharge from service.  The Board emphasizes this multi-year gap between discharge from active duty service is for consideration in determining whether the Veteran's tinnitus is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Further, the Board finds that any assertions by the Veteran as to continuity of symptomatology of his tinnitus since service to be contradicted by the more probative evidence and is not credible.  Again, he denied ear trouble at separation and the separation examination was normal.  Although the Veteran has reported experiencing tinnitus for 30 years, the record contains no documentation of complaints of, or treatment for, tinnitus until 2008.  Further, there is no evidence and the Veteran has not asserted that there are any pertinent treatment records from this period missing from the claims file.  Thus, the Board finds that continuity of symptomatology has not been established.  The Veteran's own statements are inconsistent with the contemporaneous service records and are not credible.

Further, with respect to the etiology of Veteran's current tinnitus, the Board observes that in a September 2008 private treatment record, the examiner specifically indicated that the Veteran's tinnitus was "idiopathic."  Idiopathic" is defined as "of unknown causation." See Lathan v. Brown, 7 Vet. App. 359, 361 (1995).  "[D]efined in DORLAND'S MEDICAL DICTIONARY 905 (30th ed. 2003) of unknown cause or spontaneous origin.]; self-originated; of unknown causation." Allen v. Brown, 7 Vet. App. 439, 443 (1995) (en banc).

Additionally, a December 2011 VA examination report shows that the examiner opined that it is less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure (e.g., noise on the flight line while he was stationed there as a fireman for around 6 hours per day).  According to the examiner:

A review of the c-file disclosed audiograms representative of induction and discharge which reflected normal hearing sensitivity bilaterally with no evidence of significant threshold shifts in either ear.  The file was also silent for the complaint of tinnitus.  The first documentation of tinnitus was in 2008, during a medical examination -patient obtained an audiogram from Beltone which showed normal hearing bilaterally-30 years post discharge.  In the absence of documentation of tinnitus and/or hearing loss in the military or shortly thereafter, it is deemed that the present complaint of tinnitus is less likely caused by military noise exposure.

The Board finds that the September 2008 private examiner's impression and the December 2011 VA examiner's opinion, which was made after an evaluation of the Veteran, a review of his claims file, and consideration of the Veteran's competent and credible statements regarding his in-service noise exposure, to be highly probative and competent evidence with respect to the question of whether the Veteran's current tinnitus is etiologically related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).   The Board notes that there is no other competent clinical opinion of record to the contrary. 

While he is competent to state that he was exposed to noise in  service and currently experiences tinnitus, the Veteran's opinion is very substantially outweighed by that of the September 2008 private examiner, as well as that of the  December 2011 VA examiner, who has medical training and expertise and reviewed the claims file, containing material evidence, in its entirety.  The Board also points out that VA decisionmakers have discretion to accept or reject pieces of evidence, provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Overall, it is the determination of the Board that service connection is not warranted for tinnitus, and this claim must be denied.  The Veteran has been a reliable historian regarding in-service noise exposure.  However, the more probative evidence establishes that the current disability is unrelated to the in-service event.  In reaching this determination, the Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


